internal_revenue_service number release date index number -------------------------------- ----------------------- -------------------------------------------- -------------------------------------------- ----------------------------------- ---------------------- - department of the treasury washington dc person to contact ----------------------------- id no ------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc fip b01 - plr-134746-04 date december legend fund a ----------------------------------------------------------- fund b ----------------------------------------------------------- trust state administrator date date date date date date date date date date date date dear ---------------- -------------------------------------------- -------------------------------------------- ------------------------------------------ -------------------- ------------------------------------------------------ ---------------------- ------------------------ -------------- --------------- ------------------- ------------------------ -------------------------- ------------------ ------------------------ ------------------ ------------------------ ------------------ facts this is in reply to your letter dated date and subsequent each fund is a series of trust a state business_trust registered under the each fund represents that it has qualified to be treated as a ric in accordance plr-134746-04 correspondence submitted on behalf of both fund a and fund b funds by their authorized representative each fund requests a ruling granting it an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_855 of the internal_revenue_code to treat dividends distributed after the close of the taxable_year ended date as having been made during that taxable_year investment_company act of u s c sec_80a-1 et seq as amended the funds operate as open-end management investment companies each of the funds has timely elected to be treated as a regulated_investment_company ric pursuant to subchapter_m on the code with sections for all taxable years since its inception each fund has timely satisfied the notice requirement under sec_852 and has timely met all requirements regarding its form_1099 filings for all years since its inception each fund has declared and paid all required fund distributions to shareholders in accordance with the requirements set forth in sec_851 et seq for all years since its inception each fund uses an accrual basis of accounting for maintaining its books and for filing its federal_income_tax returns or retain a tax_year requesting to change its tax_year end to the year end it used for financial_accounting purposes prior to this time the tax_year for each fund ended on date and its financial_accounting year ended on date the requests of the funds were accepted by the service on or about date and the tax_year end change was effective for the funds’ respective years ending date thus creating a shortened reporting_period beginning date and ending date accordingly each fund was required to file a tax_return for its fiscal_year ending date and for its short_period ending date pursuant to pre-established tax compliance procedures of the administrator of the funds administrator it has always been the customary and standard operating procedure for each fund to file a form_7004 requesting an automatic_extension of month to file its federal_income_tax return except as described below all tax returns and extensions have been timely filed for each fund on date each fund timely filed a request for an automatic_extension until date to file its tax_return for fiscal_year ended date on date each fund timely filed a request for an automatic_extension until date to file its tax_return for the short_period ended date on or about date each fund filed a form_1128 application to adopt change the administrator prepares the tax returns for hundreds of mutual funds each plr-134746-04 year in accordance with pre-established procedures the administrator is responsible to prepare review for completeness and accuracy and timely file the forms and 1120-ric for the funds a tax calendar is maintained by the administrator’s tax compliance team to monitor tax filing_requirements for each fund tax filing_requirements for each fund are listed on the calendar and upon filing the required forms and obtaining a certified mail receipt a notation of the mailing date is made on the calendar approximately two weeks prior to the 15th of each month a tax compliance team member reviews the calendar for the upcoming month’s filing_requirements to insure that all compliance requirements are satisfied pursuant to the pre-established procedures a second member of the tax compliance team is to repeat the process of reviewing the tax calendar for upcoming filing_requirements open items on the calendar are communicated to the tax compliance team member responsible for the entities filings to ensure that returns are timely filed the pre-established procedures additionally require that a tax compliance member continually monitor the progress of the returns until all filing_requirements for the month are satisfied by the required due_date funds’ new date tax_year end however the administrator failed to include an entry reflecting the extended due_date for the funds’ tax_year ending date as a result each fund failed to timely file its federal_income_tax return for the period ending date on date while preparing the date tax_year end forms 1120-ric it was discovered that the tax returns for the period ending date had not been filed the administrator immediately prepared the forms 1120-ric and filed them the following day the administrator also immediately changed the procedures of the tax compliance tracking system to insure that this inadvertent omission would be avoided in the future with the above facts in addition the affidavit describes how the administrator failed to properly modify the funds’ tax compliance calendar it further describes and provides a detailed chronology of how the administrator discovered the omission and the actions it took in response to the discovery changes were made in the tax calendar to reflect the filing deadlines for the the administrator has provided the service with a detailed affidavit consistent law and analysis sec_855 provides in part that if a ric declares a dividend prior to the time prescribed by law for the filing of its return for a tax_year including the period of any extension of time granted for filing such return and distributes the amount of the dividend to shareholders in the 12-month_period following the close of such tax_year and not later than the date of the first regular dividend payment made after the declaration the amount so declared and distributed shall to the extent the ric elects in such return plr-134746-04 in accordance with regulations prescribed by the secretary be considered as having been paid during such taxable_year except as provided otherwise by sec_855 sec_1_855-1 of the income_tax regulations provides that a sec_855 election must be made in the return filed by the ric for the taxable_year the election shall be made by the taxpayer by treating the dividend or portion thereof to which such election applies as a dividend paid during the taxable_year in computing its investment_company_taxable_income or if the dividend or portion thereof to which such election applies is to be designated by the company as a capital_gain dividend in computing the amount of capital_gain dividends_paid during such taxable_year sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i set forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money conclusion based on the facts and representations submitted we are satisfied that each fund has acted reasonably and in good_faith and that the granting of relief will not prejudice the interests of the government accordingly each fund is granted an extension of days from the date of this letter to make an election under sec_855 on their federal_income_tax returns for the year ending date this ruling is limited to providing an extension of time for making an election under sec_855 it does not provide relief from any liability incurred as a result of filing a late return except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein plr-134746-04 under any other section of the code for example we express no opinion as to whether either fund in fact has satisfied all of the requirements of sec_855 and the regulations thereunder we also express no opinion as to whether either fund qualifies as a ric under subchapter_m part i of chapter of the code further no opinion is expressed as to whether either fund s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than the fund s tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax returns involved the director's office will determine each fund’s tax_liability for the year involved if the director's office determines a fund s liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely elizabeth a handler elizabeth a handler chief branch office of associate chief_counsel financial institutions products
